DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on 8/16/2022 has been received and entered. Application No. 16/647,095 Claims 1-8, 10, 11, 13, 17, 20-22, 24, 27 & 30 are now pending. Claims 9, 12, 14-16, 18-19, 23, 25-26, 28-29 & 31-73 are cancelled. Claims 1, 17 & 27 have been amended.  

Response to Amendment
Applicants Amendment did not overcome the previous, 35 USC 103 rejection.
Applicant's arguments with respect to claim 1 have been considered and are not persuasive.
4.  	This office action is made final.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 10-11, 17& 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (U.S. Pub 2016/0063146) hereinafter Bailey, in view of Kariathungal et al. (U.S. Pub 2006/0119622) hereinafter Kari.

As per Claim 1, Bailey teaches A method of producing a graphical depiction of a predicted value of a property of a material, the method comprising: generating, by a processing unit, a plot defining a geometric shape and comprising a plurality of points arranged in a matrix, (Fig. 2, ¶44 the ternary diagram 250 includes vertices that represent single-phase gas, oil and water, while the sides represent two phase mixtures (e.g., gas-oil, oil-water and gas-water) and points within the triangle represents a three-phase mixture)
each of the points defining a value for at least two variables and a predicted value of a property of the material; (Fig. 2, Fig. 3, Fig.7, ¶46, ¶48, ¶58, ¶63, ¶170 wherien viscosity and density are shown as fluid properties wherien a wellbore model can define operating theoretical parameters of a wellbore wherein the fluid modeler 336 can include functionality to calculate fluid properties using one or more compositional and/or black-oil fluid models wherein values, such as pressure, volume and temperature, of mixture viscosities may be used, for example, where a mixture value is a function of phase fraction(s) for fluid in a multiphase flow space wherein plot 710 for a scenario that includes two primary variables such as, for example, conduit inclination and conduit diameter. The plot 710 shows a surface that represents a best-fit solution to a parameter C.sub.1 as a member of Y.sub.p. In this example, an appropriate function may be used to define the surface such that it best represents the optimal values of parameters)
displaying, on an output device, a visual representation of the predicted value of the property of the material for at least some of the plurality of points in a range of indicia, wherein the range of indicia represents a range of predicted values of the property; and (Fig. 2, Fig. 5, Fig, 7, ¶45, ¶160, ¶171 wherien an index j can represent a primary variable of interest and an index i can represent a value, or range, within .xi..sub.j to determine optimal parameters wherein the ternary diagram 250 of FIG. 2 also indicates some examples of ranges of multiphase flow regimes, which may be affected by one or more factors such as, for example, temperature, pressure, viscosity, density, flowline orientation, etc wherein the plot 710 shows a range of pipe inclinations from about -90 degrees to about 90 degrees (x-axis) and a range of diameters (y-axis), which define extent of a surface of optimal values for C.sub.1 (z-axis).)
generating, by the processing unit, a plurality of plots each defining a geometric shape and each comprising a plurality of points arranged in a matrix, each of the points defining a value for at least two variables and a predicted value of the property of the material for each of the plurality of plots, (Fig. 7, ¶170, ¶171 wherien plot 710 for a scenario that includes two primary variables such as, for example, conduit inclination and conduit diameter. The plot 710 shows a surface that represents a best-fit solution to a parameter C.sub.1 as a member of Y.sub.p. In this example, an appropriate function may be used to define the surface such that it best represents the optimal values of parameters wherien The plot 710 shows a range of pipe inclinations from about -90 degrees to about 90 degrees (x-axis) and a range of diameters (y-axis), which define extent of a surface of optimal values for C.sub.1 (z-axis))
each of the plurality of plots having the same at least two variables; (Fig. 7, Fig. 8, ¶170, ¶171, ¶173 wherien plot 710 for a scenario that includes two primary variables such as, for example, conduit inclination and conduit diameter wherein FIG. 8 shows an example plot 810 that includes two surfaces, one for each of the two different values of .mu..sub.oil). The two surfaces represent best-fit solutions to the parameter C.sub.1 as a member of Y.sub.p.)
formulating, by the processing unit, a composition based on the visual representation; (¶63 wherein the fluid modeler 336 can include functionality to calculate fluid properties (e.g., phases present, densities, viscosities, etc.) using one or more compositional and/or black-oil fluid models. The fluid modeler 336 may include functionality to model oil, gas, water, hydrate, wax, and asphaltene phases)
optimizing, by the processing unit, one or more than one predicted property of the material within one or more than one defined range of indicia; (Fig. 7, ¶170, ¶171 wherien plot 710 for a scenario that includes two primary variables such as, for example, conduit inclination and conduit diameter. The plot 710 shows a surface that represents a best-fit solution to a parameter C.sub.1 as a member of Y.sub.p. In this example, an appropriate function may be used to define the surface such that it best represents the optimal values of parameters wherien The plot 710 shows a range of pipe inclinations from about -90 degrees to about 90 degrees (x-axis) and a range of diameters (y-axis), which define extent of a surface of optimal values for C.sub.1 (z-axis))
displaying, on the output device, a gridded region that represents one or more than one optimized region based on the one or more than one defined range of indicia; and (Fig. 7, Fig. 8, ¶173 wherein FIG. 8 shows an example plot 810 that includes two surfaces, one for each of the two different values of .mu..sub.oil). The two surfaces represent best-fit solutions to the parameter C.sub.1 as a member of Y.sub.p. In the example of FIG. 8, the lower surface (partially obscured) represents the optimal solution to C.sub.1 as a member of Y.sub.p (over values of .theta. and D) for oil with a viscosity .mu..sub.oil of about 10 cP; whereas, the upper surface represents the optimal solution to C.sub.1 as a member of Y.sub.p (over values of .theta. and D) for a heavy oil with a viscosity, .mu..sub.oil of about 200 cP. The functions defining the surfaces were selected as being capable of suitably representing the optimal values of parameter C.sub.1 for the two values of oil viscosity stated. As may be appreciated, the functions may differ. For example, a first function may be selected to represent one value and a second function may be selected to represent another value)
displaying, on the output device, a non-gridded region that represents a non-optimized region that is defined outside of the gridded region. (Fig. 8, Fig. 9, ¶173, ¶176 wherein FIG. 8 shows an example plot 810 that includes two surfaces, one for each of the two different values of .mu..sub.oil). The two surfaces represent best-fit solutions to the parameter C.sub.1 as a member of Y.sub.p. In the example of FIG. 8, the lower surface (partially obscured) represents the optimal solution to C.sub.1 as a member of Y.sub.p (over values of .theta. and D) for oil with a viscosity .mu..sub.oil of about 10 cP; whereas, the upper surface represents the optimal solution to C.sub.1 as a member of Y.sub.p (over values of .theta. and D) for a heavy oil with a viscosity, .mu..sub.oil of about 200 cP. Fig. 9 shows an example plot 910 and an example plot 930 which include lines that represent fits. For the plot 910, optimal values for B (e.g., as in vertical velocity) as a member of Y.sub.p with respect to θ are shown as circles where a curve shows a best fit for the function ν.sub.2 and, for the plot 930, optimal values for C.sub.1 (e.g., as in horizontal velocity) as a member of Y.sub.p with respect to θ are shown as solid filled and circles (upper half) where a curve shows a best fit for the function. Examiner interprets areas in the plots outside the optimal values as non-gridded regions, non-optimized regions that are displayed)
Bailey previously taught plurality of plots. However, Bailey does not explicitly teach displaying a first pointer on a first plot of the plurality of plots and a second pointer on a second plot of the plurality of plots; moving the first pointer on the first plot; and displaying the second pointer on the second plot at the same location as the first pointer on the first plot.
Kari teaches displaying a first pointer on a first plot of the plurality of plots and a second pointer on a second plot of the plurality of plots; moving the first pointer on the first plot; and displaying the second pointer on the second plot at the same location as the first pointer on the first plot. (Fig. 3, Fig. 4, ¶30, ¶39,¶40 wherien  a user may manipulate an on screen pointer to point to a specific location on the driver image. The display protocol may then manipulate the pointer on other images to point to a corresponding location. As a user moves the pointer in the driver image, the pointers in the other images correspondingly move to point to the same location)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of volume rendering display protocol of Kari with the teaching of network flow model of Bailey because Kari teaches  as a user moves the pointer in the driver image, the pointers in the other images correspondingly move to point to the same location. In such a manner, the user may be able to compare similar structures in multiple images more easily. The ability to link volumes with two-dimensional images increases the efficiency and accuracy of a user for diagnosis and treatment. (¶40)

As per Claim 2, the rejection of claim 1 is hereby incorporated by reference; Bailey as modified further teaches wherein displaying, on the output device, comprises displaying, on the output device, the visual representation of the predicted value of the property of the material at each of the plurality of points in the range of indicia. (Fig. 7, ¶170, ¶171 wherien plot 710 for a scenario that includes two primary variables such as, for example, conduit inclination and conduit diameter. The plot 710 shows a surface that represents a best-fit solution to a parameter C.sub.1 as a member of Y.sub.p. In this example, an appropriate function may be used to define the surface such that it best represents the optimal values of parameters wherien The plot 710 shows a range of pipe inclinations from about -90 degrees to about 90 degrees (x-axis) and a range of diameters (y-axis), which define extent of a surface of optimal values for C.sub.1 (z-axis); as taught by Bailey)

As per Claim 7, the rejection of claim 1 is hereby incorporated by reference; Bailey as modified further teaches wherein at least one of the at least two variables is an independent variable. (Fig. 2, Fig. 3, ¶46, ¶48, ¶58, wherien viscosity and density are shown as fluid properties wherien a wellbore model can define operating theoretical parameters of a wellbore wherein the fluid modeler 336 can include functionality to calculate fluid properties using one or more compositional and/or black-oil fluid models wherein values, such as pressure, volume and temperature, of mixture viscosities may be used, for example, where a mixture value is a function of phase fraction(s) for fluid in a multiphase flow space; as taught by Bailey)

As per Claim 8, the rejection of claim 1 is hereby incorporated by reference; Bailey as modified further teaches wherein the geometric shape defines a polygon. (Fig. 2, ¶44 wherein the ternary diagram 250 includes vertices that represent single-phase gas, oil and water, while the sides represent two phase mixtures and points within the triangle represents a three-phase mixture; as taught by Bailey)
As per Claim 10, the rejection of claim 8 is hereby incorporated by reference; Bailey as modified further teaches wherein the polygon is a triangle or a four-sided polygon. (Fig. 2, ¶44 wherein the ternary diagram 250 includes vertices that represent single-phase gas, oil and water, while the sides represent two phase mixtures and points within the triangle represents a three-phase mixture; as taught by Bailey)
As per Claim 11, the rejection of claim 10 is hereby incorporated by reference; Bailey as modified further teaches wherein the polygon is a triangle and each of the points defines a value for three variables, wherein each variable represents a value for an amount of a component in a composition. (Fig. 2, ¶44, ¶45 wherein the ternary diagram 250 includes vertices that represent single-phase gas, oil and water, while the sides represent two phase mixtures (e.g., gas-oil, oil-water and gas-water) and points within the triangle represents a three-phase mixture. The transition region indicates where the liquid fraction changes from water in oil to oil in water and vice versa (e.g., consider emulsions) wherein also indicates some examples of ranges of multiphase flow regimes, which may be affected by one or more factors such as, for example, temperature, pressure, viscosity, density, flowline orientation, etc.; as taught by Bailey)

As per Claim 17, the rejection of claim 16 is hereby incorporated by reference; Bailey as modified further teaches further comprising formulating, by the processing unit, the composition based on a plurality of predicted values of a property. (¶63 wherein the flow modeler 338 can include functionality to calculate pressure drop in pipes (e.g., pipes, tubing, etc.) using industry standard multiphase flow correlations. As an example, the equipment modeler 340 can include functionality to calculate pressure changes in equipment pieces (e.g., chokes, pumps, compressors, etc.). As an example, one or more substances may be introduced via a network for purposes of managing asphaltenes, waxes, etc. As an example, a modeler may include functionality to model interaction between one or more substances and fluid (e.g., including material present in the fluid); as taught by Bailey)
	As per Claim 24, the rejection of claim 1 is hereby incorporated by reference; Bailey as modified further teaches further comprising generating, by the processing unit, a plot based on a model. (Fig. 9, ¶176 plot 930 which include lines that represent fits. For the plot 910, optimal values for B (e.g., as in vertical velocity) as a member of Y.sub.p with respect to .theta. are shown as circles where a curve shows a best fit for the function .nu..sub.2 and, for the plot 930, optimal values for C.sub.1 (e.g., as in horizontal velocity) as a member of Y.sub.p with respect to .theta. are shown as solid filled and circles (upper half) where a curve shows a best fit for the function .sub.1. In particular, a fifth order polynomial was applied for the plot 910 and three functions were applied for the plot 930 where the functions included smooth transitioning via a Lagrange interpolation scheme; as taught by Bailey)

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Kari, as applied to claim 1 above, and further in view of Baker et al. (U.S. Pub 5,226,118) hereinafter Baker.
As per Claim 3, the rejection of claim 1 is hereby incorporated by reference; Bailey as modified further teaches further comprising displaying, on the output device, the value of the indicia and the predicted value of the property of the material (Fig. 7, ¶170 wherien plot 710 for a scenario that includes two primary variables such as, for example, conduit inclination and conduit diameter. The plot 710 shows a surface that represents a best-fit solution to a parameter C.sub.1 as a member of Y.sub.p. In this example, an appropriate function may be used to define the surface such that it best represents the optimal values of parameters; as taught by Bailey)
Bailey as modified does not explicitly teach based on a position of a cursor on the visual representation.
Baker teaches based on a position of a cursor on the visual representation. (Fig. 4, col. 6 lines 35-40 wherein the user thinks a data point on the currently displayed Trend Chart warrants further attention, he can move the highlight bar 62 (e.g., using a mouse 35) until it points at the offending datum. The identity of the datum being pointed at by pointer 62 is displayed on prompt line 64)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of data analysis system and method for industrial process control systems of Baker with the teaching of network flow model of Bailey as modified because Baker teaches in industrial environments, the amount of data collected by a wide variety of systems can be daunting, making it difficult to locate specific sets of measurement data, and also difficult to perform specified analyses on such data. The present invention provides a special "navigator" feature which helps the user quickly sort through large databases of measurement data so as to locate a specific measurement and/or data analysis task. (col. 3 lines 1-10)

Claims 4-6 & 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Kari as applied to claim 1 above, and further in view of Hart et al. (U.S. Pat 8,548,778) hereinafter Hart.
As per Claim 4, the rejection of claim 1 is hereby incorporated by reference; Bailey as modified previously taught the pointer, the predicted value of the property of the material and the visual representation. However, Bailey as modified does not explicitly teach further comprising dynamically updating the location of the pointer and an element as the pointer is dragged over the visual representation.
Hart teaches further comprising dynamically updating the location of the pointer and an element as the pointer is dragged over the visual representation. (Fig. 2, Clm 49 wherein dynamically updating a display of second and subsequent information regarding the blood flow characteristic as a user drags a pointing object across the touchscreen, where the display of the second and subsequent information is generated based on a location of the pointing object relative to the displayed three-dimensional model of the anatomical structure of the patient)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of providing information from a patient-specific model of blood flow  of Hart with the teaching of network flow model of Bailey as modified because Hart teaches a method to predict outcomes of medical, interventional, and surgical treatments on coronary artery blood flow by providing blood flow information for a patient may include at least one computer system including a touchscreen wherein the system may also be configured to receive a first input relating to a first location on the touchscreen indicated by at least one pointing object controlled by a user, and the first location on the touchscreen may indicate a first location on the displayed three-dimensional model. The at least one computer system may be further configured to display first information on the touchscreen, and the first information may indicate a blood flow characteristic at the first location. (col. 1 lines 54-56 & 64-67, col. 2 lines 1-10)
As per Claim 5, the rejection of claim 1 is hereby incorporated by reference; Bailey as modified further teaches wherein the element comprises a numeric value or a descriptor of the property. (Fig. 2, col. 9 lines 60-67, col. 10 lines 1-3 the user can then drag or move the pin 330 anywhere within the displayed model 100 or 200 to determine the numerical value of a blood flow characteristic at the indicated location on the displayed model 100 or 200 to which the pin 330 has been dragged; as taught by Hart)
	
	As per Claim 6, the rejection of claim 5 is hereby incorporated by reference; Bailey as modified further teaches wherein the element comprises indicia within the range of indicia that represents the predicted value or the descriptor of the property in the visual representation. (Fig. 4-6, col 10 lines 57-67, col. 11 lines 1-23, wherein inputs received from the user using the tablet computer 70 in the second operating mode allow the user to plan treatment options using the displayed model 400 wherein the tablet computer 70 may display predicted information regarding the blood flow characteristic(s) (e.g., FFR, blood pressure (or pressure gradient), etc.) based on the selected the treatment option; as taught by Hart)
As per Claim 20, the rejection of claim 1 is hereby incorporated by reference; Bailey as modified previously taught at least two variables and the predicted value of the property. However, Bailey as modified does not explicitly teach further comprising updating, by the processing unit, a table with current values of the at least two variables and the predicted value of the property based on the location of the pointer on the visual representation.
Hart teaches further comprising updating, by the processing unit, a table with current values of the at least two variables and the predicted value of the property based on the location of the pointer on the visual representation. (Fig. 2, Fig. 4, Fig. 5, col. 9 lines 60-67, col. 10 lines 1-3, col. 12 lines 57-67, the user can then drag or move the pin 330 anywhere within the displayed model 100 or 200 to determine the numerical value of a blood flow characteristic at the indicated location on the displayed model 100 or 200 to which the pin 330 has been dragged wherein characteristics of the stent 410, e.g., the material, wire thickness, wire configuration, etc., may be selected by the user. For example, the tablet computer 70 may provide a selection of stent models that are available for placement into the patient and may store the characteristics of those stent models. The user may select from the stent models, and the tablet computer 70 may retrieve the stored characteristics corresponding to the stent model selected by the user to determine the various characteristics of the stent 410, such as the dimensions of the stent 410. In addition, other characteristics of the stent 410 may be determined based on the stent model selected; as taught by Hart)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of providing information from a patient-specific model of blood flow  of Hart with the teaching of network flow model of Bailey as modified because Hart teaches a method to predict outcomes of medical, interventional, and surgical treatments on coronary artery blood flow by providing blood flow information for a patient may include at least one computer system including a touchscreen wherein the system may also be configured to receive a first input relating to a first location on the touchscreen indicated by at least one pointing object controlled by a user, and the first location on the touchscreen may indicate a first location on the displayed three-dimensional model. The at least one computer system may be further configured to display first information on the touchscreen, and the first information may indicate a blood flow characteristic at the first location. (col. 1 lines 54-56 & 64-67, col. 2 lines 1-10)
	
As per Claim 21, the rejection of claim 20 is hereby incorporated by reference; Bailey as modified further teaches further comprising generating, by the processing unit, a set of instructions for producing a product based on the predicted value of the property of the material at one of the plurality of points in the range of indicia. (Fig. 3, Fig. 7, ¶58, ¶69, ¶170, ¶171 wherein oilfield modeler 326 can include functionality to create a model of a wellbore and an oilfield network as to the network solver 344, in the example of FIG. 3, it is shown as being connected to the Wegstein solver 348 and/or the Newton solver 350. The Wegstein solver 348 and the Newton solver 350 include functionality to combine a production model for several sub-networks to create a production result that may be used to plan an oilfield network, optimize flow rates of wellsites in an oilfield network, and/or identify and address faulty components within an oilfield network wherien plot 710 for a scenario that includes two primary variables such as, for example, conduit inclination and conduit diameter. The plot 710 shows a surface that represents a best-fit solution to a parameter C.sub.1 as a member of Y.sub.p. In this example, an appropriate function may be used to define the surface such that it best represents the optimal values of parameters wherien The plot 710 shows a range of pipe inclinations from about -90 degrees to about 90 degrees (x-axis) and a range of diameters (y-axis), which define extent of a surface of optimal values for C.sub.1 (z-axis); as taught by Bailey)

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Kari as applied to claim 10 above, and further in view of HURLEY et al. (U.S. Pub 2001/0048444) hereinafter Hurley.

As per Claim 13, the rejection of claim 10 is hereby incorporated by reference; Bailey as modified previously taught polygon.  However, Bailey as modified does not explicitly teach wherein the polygon is a four-sided polygon and each of the points defines a value for two variables, wherein each variable is a value representing an amount of a component in a composition, a value for a processing condition, or a value representing an amount of two components of the composition relative to each other.
Hurley teaches wherein the polygon is a four-sided polygon and each of the points defines a value for two variables, wherein each variable is a value representing an amount of a component in a composition, a value for a processing condition, or a value representing an amount of two components of the composition relative to each other. (Fig. 4, ¶34, ¶35 wherein the present invention is the use of a two variable, polar coordinate system (angle coordinates) to represent vector orientations wherein the angle coordinates of a normal vector are mapped to a two dimensional (2D) grid of color variables, and color values are assigned to pixels from a color map that is referenced to the same color variable grid wherein In order to assign color values from, e.g., color map 400 to the pixels representing the illuminated object, color variables are determined for each pixel of the component polygons. The starting point for determining pixel color variables for a given polygon is the angle coordinates .alpha., .beta. of the polygon's vertex normals. The angle coordinates .alpha., .beta. for each pixel are then converted to color variables u.sub.c, v.sub.c, and a corresponding color value is provided from color map 400)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of fast phong shading of Hurley with the teaching of network flow model of Bailey as modified because Hurley teaches provides per-pixel shading that is fast enough for real time interactive graphics applications and may be implemented using standard graphics hardware wherein color values are precalculated, collected in a color map, and referenced by orientation-dependent color variables. During rendering, per-pixel vector orientations are mapped to color variables through a pair of angular coordinates, and pixel color values are provided by a corresponding entry in the color map (¶10, ¶11)

Claims 22, 27 & 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Kari as applied to claims 1 & 16 above, and further in view of Adedeji et al. (U.S. Pub 2003/0171877) hereinafter Adedeji.

As per Claim 22, the rejection of claim 1 is hereby incorporated by reference; Bailey as modified does not explicitly teach wherein the material is a foam, a coating, an adhesive, a sealant, an elastomer, a sheet, a film, a binder, or any organic polymer.
Adedeji teaches wherein the material is a foam, a coating, an adhesive, a sealant, an elastomer, a sheet, a film, a binder, or any organic polymer. (¶104 wherein the reinforcing fillers may be in the form of organic polymers capable of forming fibers)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of data signal for supplying a multi-component composition  of Adedeji with the teaching of network flow model of Bailey as modified because Adedeji teaches an automated method and apparatus for specifying a multi-component composition based on customer-specified limitations on its properties allowing a customer to select a composition optimized for the customer's particular needs, rather than being restricted to selecting from a few discrete compositions (¶3, ¶4)

As per Claim 27, the rejection of claim 16 is hereby incorporated by reference; Bailey as modified does not explicitly teach further comprising: generating, by the processing unit, a recipe for producing the composition that satisfies a specified user constraint; and transmitting the recipe to one or more suppliers to obtain ingredients sufficient to produce the material and satisfy the specified user constraint.
Adedeji teaches further comprising: generating, by the processing unit, a recipe for producing the composition that satisfies a specified user constraint; and (Fig. 5, Fig. 6, Fig. 7, Fig. 9, ¶31, ¶32, ¶36, ¶42 wherein The Property Type Selection sub-module 210 provides the user system 14 with an option to select at least two subjective physical property types, at least two specific properties of interest, select property limitations and selecting a recommended composition)
transmitting the recipe to one or more suppliers to obtain ingredients sufficient to produce the material and satisfy the specified user constraint. (Fig. 10, Fig. 11, Fig. 12, ¶46, ¶48, ¶133 wherein Once a recommended composition is chosen by the user, Order Sub-Module 330 is launched to aid the user system 14 in the purchase of a quantity of the recommended composition. Placement of the order launches the Applications Server 12 to launch the Formulating Sub-Module 340, which advises a component inventory system and a manufacturing facility of the order and corresponding composition)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of data signal for supplying a multi-component composition  of Adedeji with the teaching of network flow model of Bailey as modified because Adedeji teaches an automated method and apparatus for specifying a multi-component composition based on customer-specified limitations on its properties allowing a customer to select a composition optimized for the customer's particular needs, rather than being restricted to selecting from a few discrete compositions (¶3, ¶4)

As per Claim 30, the rejection of claim 27 is hereby incorporated by reference; Bailey as modified further teaches wherein transmitting the recipe to the one or more suppliers is based on determining which suppliers are capable of obtaining the ingredients sufficient to fulfill the recipe. 
Adedeji teaches wherein transmitting the recipe to the one or more suppliers is based on determining which suppliers are capable of obtaining the ingredients sufficient to fulfill the recipe. 
 (Fig. 12, ¶133 wherein the Applications Server 12 launches the Order Sub-Module 320 and displays the user interface depicted in FIG. 12. The user types information into the shipping address, billing address, and payment method fields, and selects the place order button. Placement of the order launches the Applications Server 12 to launch the Formulating Sub-Module 340, which advises a component inventory system and a manufacturing facility of the order and corresponding composition)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of data signal for supplying a multi-component composition  of Adedeji with the teaching of network flow model of Bailey as modified because Adedeji teaches a process wherein the user types information into the shipping address, billing address, and payment method fields, and selects the place order button. Placement of the order launches the Applications Server 12 to launch the Formulating Sub-Module 340, which advises a component inventory system and a manufacturing facility of the order and corresponding composition. In a preferred embodiment, preparation of the order may be conducted without human intervention using a computer-controlled extruder that automatically adds and compounds the specified component amounts to produce the composition in a saleable form, such as a solid pellet. Placement of the order also launches the Billing Sub-Module 350 to secure payment for the order, which may occur, for example, when the order is shipped. Such automated process with proper recommendations eliminates unnecessary errors and saves time in the order processing (¶133)

Response to Arguments
Applicant's arguments filed on 8/16/2022 have been fully considered but they are not persuasive. Applicant made the following arguments:

Applicant argues on page 6 of the Remarks, with respect to amended claim 1 that “The combination of Bailey and Kari do not disclose both a gridded region that represents an optimized region, and a non-gridded region that represents a non-optimized region that is defined outside of the gridded region. Bailey discloses a three dimensional plot that includes two surfaces, which are each gridded and represent best-fit solutions. (Bailey, Fig. 8, para. 0173.) There is no non-gridded region that is defined outside of the gridded region. The three-dimensional plot, shown visually on a two-dimensional screen, does not display and define any non-optimized region. 
Examiner respectfully disagrees, The specification [160] and fig. 14 teach “A non-optimized region 724 is defined outside the gridded region 618.” The specification does not teach how the region 724 is defined outside of the gridded region nor does it teach how region 724 is a representation of a non-optimized region. Limitations from claims 16, 18 & 19 that were incorporated into claim 1 remain rejected by the same cited portions from Bailey as listed above.
Examiner further points to Bailey Fig. 8, Fig. 9 ¶173, ¶176 for the teaching of FIG. 8 shows an example plot 810 that includes two surfaces, one for each of the two different values of .mu..sub.oil). The two surfaces represent best-fit solutions to the parameter C.sub.1 as a member of Y.sub.p. In the example of FIG. 8, the lower surface (partially obscured) represents the optimal solution to C.sub.1 as a member of Y.sub.p (over values of .theta. and D) for oil with a viscosity .mu..sub.oil of about 10 cP; whereas, the upper surface represents the optimal solution to C.sub.1 as a member of Y.sub.p (over values of .theta. and D) for a heavy oil with a viscosity, .mu..sub.oil of about 200 cP. Fig. 9 shows an example plot 910 and an example plot 930 which include lines that represent fits. For the plot 910, optimal values for B (e.g., as in vertical velocity) as a member of Y.sub.p with respect to θ are shown as circles where a curve shows a best fit for the function ν.sub.2 and, for the plot 930, optimal values for C.sub.1 (e.g., as in horizontal velocity) as a member of Y.sub.p with respect to θ are shown as solid filled and circles (upper half) where a curve shows a best fit for the function. Using the broadest reasonable interpretation, and based on the broad claim language and the broad definition of what a non-optimized region in a non-gridded region, Examiner interprets areas in the plots outside the optimal values as non-gridded regions, non-optimized regions that are displayed. Applicant points to Fig. 14 as an example of the amended limitation regarding optimized and non-optimized regions wherein Bailey shows different plots with optimal values represented and areas on the plots with non-gridded and/or non solid circle that are represented within the plot as a contrast to the solid circles and the gridded surfaces in figures 8 & 9.
Therefore, Bailey in combination with Kari, do teach all the recited limitations of newly amended claim 1.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590. The examiner can normally be reached Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGIE BADAWI/Primary Examiner, Art Unit 2179